Exhibit 21.1 Subsidiaries of Tucows Inc., a Pennsylvania corporation 1. Tucows (Delaware) Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows Inc. 2. Tucows.com Co., a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 3. Tucows Corp., a Mississippi corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 4. Tucows (UK) Limited, a company incorporated in England and Wales, is a wholly owned subsidiary of Tucows.com Co. 5. Tucows (Australia) Pty Limited, a Victoria corporation, is a wholly owned subsidiary of Tucows.com Co. 6. Tucows (Germany) Inc., a Bonn corporation, is a wholly owned subsidiary of Tucows.com Co. 7. EPAG Domainservices GmbH, a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Germany) Inc. 8. Ting Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 9. Tucows TLDs Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com Co. 10. Tucows Domains Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com Co. 11. Contact Privacy Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com Co. 12. Ting Fiber Inc., a Delaware Corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc. 13 Ting Virginia, LLC, a Virginia Corporation, is a 70% owned subsidiary of Ting Fiber Inc. 14 Blue Ridge Websoft, LLC, a Virginia Corporation, is a wholly owned subsidiary of Ting Virginia, LLC 15 Fiber Roads, LLC, a Virginia Corporation, is a wholly owned subsidiary of Ting Virginia, LLC 16 Navigator Network Services, LLC, a Virginia Corporation, is a wholly owned subsidiary of Ting Virginia, LLC 17 Tucows (Emerald), LLC, a Delaware limited liability company, is a wholly owned subsidiary of Ting Fiber Inc. 18 eNom, LLC, a Delaware limited liability company, is a wholly owned subsidiary of Tucows (Emerald), LLC
